Citation Nr: 1746002	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for postoperative residuals of a left shoulder injury with osteoarthritis.

2.  Entitlement to a disability rating in excess of 20 percent for thoracic outlet syndrome, left, associated with postoperative residuals of a left shoulder injury with osteoarthritis.  

3.  Entitlement to a compensable disability rating for mild chronic denervation of the left deltoid, associated with postoperative residuals of a left shoulder injury with osteoarthritis.  

4.  Entitlement to a disability rating in excess of 10 percent for asthma.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1996 and August 2008 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.
   
The issue of entitlement to service connection for a left hand disability, to include as secondary to service-connected left shoulder and wrist disabilities, was raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2017 hearing transcript, p. 15.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is currently seeking entitlement to those matters as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

To that end, the Board notes that the Veteran's left shoulder disabilities were most recently assessed during VA examination in March 2009.  Similarly, the Veteran most recently underwent VA respiratory examination in February 2015.  However, the Veteran subsequently reported a worsening of his disabilities.  See May 2017 hearing transcript, p. 3, 15, 38.  

VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the Veteran's representations, the Board finds that a remand is now warranted such that the currently severity of his disabilities may be properly assessed.  

With further regard to the Veteran's shoulder claims, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As such, the Veteran's new shoulder examination must comport with the requirements established by Correia.

Similarly, the Board notes that the February 2015 respiratory examination did not assess the Veteran's asthma against the rating criteria per Diagnostic Code 6602, to include FEV/FVC testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Veteran's new respiratory examination must engage in such testing, if possible.

Finally, the Board notes that during his May 2017 hearing, the Veteran identified several private treatment providers for his asthma disability.  See May 2017 hearing transcript, p. 28 (identifying multiple visits to a private hospital/clinic in the previous year); p. 31 (reporting recent PFT testing by a civilian provider); and p. 34 (identifying treatment by a Dr. Bray).  However, no such treatment records have been associated with the claims file to date.  As these records are likely relevant to the Veteran's claim, all reasonable efforts must now be made to obtain them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private providers of medical treatment for his left shoulder and asthma disabilities (to include that identified above).  Request that the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left shoulder disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, and all manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria per Diagnostic Codes 5201, 8510, and 8518.

All ranges of motion involving the left shoulder should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also report the following:

a.  Whether motion for the left arm is limited to midway between the side and shoulder, or to 25 degrees from the side; 

b.  Whether there is complete or incomplete (mild, moderate, or severe) paralysis of the left shoulder; 

c.  Whether there is complete or incomplete (mild, moderate, or severe) paralysis of the left circumflex nerve.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left shoulder disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Additionally schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria per Diagnostic Code 6602.

If the VA examiner is unable to attain reliable FEV-1 or FVC results during examination, he or she is instructed to assess whether the Veteran's disability picture more nearly approximates: (1) FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent; or (2) FEV-1 less than 40-percent predicted, or FEV-1/FVC less than forty percent.  A rationale should accompany the examiner's assessment. 

The examiner is additionally instructed to report the frequency of: (1) The Veteran's visits to a physician for required care of exacerbations; (2) courses of systemic (oral or parenteral) corticosteroids; (3) attacks per week with episodes of respiratory failure; and (4) use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

4.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



[CONTINUED ON NEXT PAGE]



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






